Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims:
Claims 1-18 are pending in the application.
Claims 1, 5 and 8 are rejected herein.
Claim 10 is withdrawn.

Election/Restrictions
Applicant's election with traverse of Species (f) (Figures 29-35) and alleged that claims 1-9 and 11-18 read on the elected Species  in the reply filed on 5/03/2021 is acknowledged.  The crux of the traversal is basically on the ground(s) that “the search and examination of all of the claims would not constitute a serious burden on the Examiner”. This is not found persuasive because the burden is on the Applicant to prove that they are not patentable distinct and if Applicant cannot prove that the species are not patentable distinct then the species/restriction requirement is proper and proper any time before final. In this regards, Applicant has failed to show that why species (f) is not patentable distinct over the species (a)-(e), and since applicant is alleging no burden, is it Applicant’s position that the species are not patentably distinct?  If so, Applicant should be clearly admitted on the record; 

The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2019 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2018/0355546 to Zhao.
Regarding claim 1, Zhao discloses a support for a household appliance comprising a fixed part (210, 220) and a moving part (300), a hollow chamber (226, fig. 7) being formed between the fixed part and the moving part and the hollow chamber being provided with a hydraulic medium;
wherein at least two supports (800, figs 9-24, for example) for the household appliance are communicated with each other through a high-pressure pipe (700); and the hydraulic medium circulates among the supports under action of pressure to drive the moving part to extend and retract to automatic leveling;
a liquid outlet nozzle (221) communicating with the hollow chamber is arranged on the fixed part, the high-pressure pipe is in sealed connection with the liquid outlet nozzle through a snap-in connecting member (1300/1500)(figs 18-24) , and the snap-in connecting member has a reinforcing apron (consider portion adjacent seal gasket 1401, fig. 20, for example) which is fit with the fixed part via pressure pipe.

Regarding claim 5, Zhao discloses the support for the household appliance of  claim 1, wherein at two liquid outlet nozzles are provided, each liquid outlet nozzle is connected with one high-pressure pipe, and all the high-pressure pipes and the liquid 

Regarding claim 8, Zhao discloses the support for the household appliance of claim 1, wherein the reinforcing apron of the snap-in connecting member is fixed to the fixed part via pressure pipe.

Allowable Subject Matter
Claims 2-4, 6-7 and 9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a foot or hydraulic leveling base and washing machine are cited but not relied upon are deemed to be less relevant than the relied upon reference.
	Reference 10,227,723 to Zhao et al.
Reference  2018/0237978 to Zhao et al.
Reference 8,104.724 to Sorohan
Reference 7,431,248 to Coumoyer et al.
Reference 2011/0247374 to Miller et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.